Citation Nr: 1208601	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed bilateral foot disability, to include pes cavus, claimed as secondary to service-connected cervical, low back, and bilateral hip disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1983 to March 1997, and had four months of prior active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral pes cavus.  In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In June 2010, the case was remanded for additional development.

As an initial matter, the Board notes that the Veteran's claim has been developed and adjudicated as a claim of service connection for bilateral pes cavus.  However, private and VA treatment records submitted in association with this claim show diagnoses and treatment of several other bilateral foot disabilities.  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim").  Accordingly, the Board has applied a liberal interpretation and recharacterized the Veteran's claim in this matter as service connection for a variously diagnosed bilateral foot disability, to include pes cavus, claimed as secondary to service-connected cervical, low back, and bilateral hip disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.



REMAND

The Veteran has established service connection for arthritis in both feet, and for residuals of a left third toe fracture.  However, he contends that he suffers from an additional bilateral foot disability as a result of his service-connected cervical, low back, and bilateral hip disabilities.  At the January 2010 Travel Board hearing, he testified that he injured his spine in service and, since then, his treating podiatrists have explained that the spinal injuries he sustained in service have affected the way his hips rotate, which in turn affected the way he walks and caused him to develop a bilateral foot disability.

A critical question in this claim is whether the Veteran has, at any point during the appeal period has had another bilateral foot disability for which service connection may be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability in a service connection claim "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").  

In the June 2010 remand, the Board noted that the Veteran's claim of service connection for a bilateral foot disability had been adjudicated as a claim of service connection for bilateral pes cavus, and found that there was significantly conflicting medical evidence as to whether the Veteran actually had pes cavus.  In particular, it was noted that the Veteran had been afforded three VA examination (in February 2001, March 2003, and April 2004), and apart from a finding of "relatively rectus foot type," with "evidence of peroneal muscle weakness of one grade," in April 2004, none of the VA examinations had diagnosed pes cavus.  Meanwhile, the Veteran's VA and private treatment records reflect that he had pes cavus (and possibly other foot disabilities).  For example, a May 2000 VA treatment record noted the Veteran's complaints of foot pain secondary to pes cavus.  An October 2000 correspondence from E.R., DPM, stated, "[The Veteran] has a well-documented history of pes cavus, as demonstrated on exam and by his previous history.  In past records, it was indicated that this was felt to be due in part to his activities during his time in the service.  He also has had prosthetics made to help correct this problem."  [Podiatrist E.R., did not indicate what records "well-documenting" pes cavus he reviewed in preparation of this statement.]  A February 2002 VA podiatry service treatment record shows the following diagnoses: flexible pes plano valgus deformity, first metatarsal cuneiform joint exostosis, and heel spur syndrome/ plantar fasciitis.  The examining podiatrist stated, "Old spine injuries be responsible for some pain in [the foot] area."  An August 2004 letter from E.R., DPM stated, "[The Veteran] has a cavus foot structure further contributing to midtarsal degeneration, plantar foot complaints and discomfort associated with ambulation."  And a July 2005 letter from J.Z., DPM, noted the Veteran's complaints of high arch foot type and peroneal weakness.  After physical examination, the diagnosis was: "Pes cavus foot type, and also some first metatarsophalangeal joint erosions and arthritis, lateral ankle weakness with peroneal weakening."

In light of the foregoing, the Board requested that an orthopedist or a podiatrist review the evidence of record and after a physical examination of the Veteran, identify the diagnoses of his current bilateral foot disabilities, if any.  The examiner was asked to specifically discuss the conflicting findings reported in the various VA examination reports, treatment records, and letters from private podiatrists as to whether the Veteran had pes cavus (or any other foot disability, not already service-connected).  For each foot disability diagnosed (and not already service-connected), the examiner was asked additionally to provide an opinion as to whether such was, at least as likely as not, related to the Veteran's service or to his service-connected cervical spine, low back, and/or hip disabilities.  

On August 2010 VA examination, the Veteran was examined by a radiologist who stated that on physical examination, there was no evidence of calcaneal varus deformity, but noted that when standing, the Veteran had a permanent arch.  He then indicated that radiographs of the Veteran's feet would be ordered, and that from these films, the "key determination for confirmation of pes cava would be Meary's angle measurement of greater than 30 degrees or a calcaneal angle greater than 30 degrees."  He also opined that regardless of whether the Veteran actually has a pes cavum deformity, the medical literature he had reviewed did not support a finding that any pes cavum would be related to the Veteran's spine and hip problems.  X-rays of the Veteran's feet were completed in September 2010; however, in the August 2010 VA examiner's January 2011 addendum opinion, he made no references to the findings reported therein, but stated that he was submitting an addendum statement to clarify that prior to his evaluation of the Veteran in August 2010, he had reviewed the claims file in its entirety.

After a careful review of the August 2010 VA examination report and its addendum opinion, the Board finds that there are deficiencies in the record.  First, the examiner did not (as was requested) identify all of the Veteran's current foot disabilities, nor did he indicate that the Veteran did not have any current foot disabilities other than those already service-connected.  Second, the examiner did not discuss (and reconcile) the various findings reported by the Veteran's private and VA treating physicians who indicate that the Veteran has bilateral pes cavus (and possibly other bilateral foot disabilities) versus the findings from the Veteran's prior VA examinations, which did not find bilateral pes cavus.  Finally, in opining that the currently accepted body of medical literature did not support a relationship between pes cavus and spine and hip problems, it is not clear whether the examiner considered whether spine and hip problems could aggravate a bilateral foot disability, such as pes cavus.  Notably, in Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (Court) held that a claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Consequently, this claim is being remanded for an additional examination/opinion to determine whether the Veteran has any bilateral foot disabilities (not already service-connected) that are either caused or aggravated by his service-connected cervical, low back, and/or hip disabilities.

Significantly, a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following:
1. 	The RO should arrange for the Veteran to be examined by an orthopedist or a podiatrist to determine the nature and likely etiology of his bilateral foot disability, if any.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of the pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current bilateral foot disability(ies), if any?  The examiner must specifically discuss (and reconcile) the conflicting findings reported in the various VA examination reports, treatment records, and letters from private podiatrists already of record.

(b) For each foot disability diagnosed (and not already service-connected), please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

(c) For each foot disability diagnosed (and not already service-connected), please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), caused or aggravated (increased in severity due to) the Veteran's service-connected cervical spine disability, low back disability, and/or bilateral hip disability.  If the opinion is that the identified bilateral foot disability was/is not caused by, but was/is aggravated by the service-connected cervical, low back, and/or bilateral hip disabilities, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

The examiner should explain the rationale for all opinions, citing to supporting factual evidence.  If, after consideration of all pertinent factors, the examiner finds that the requested opinions cannot be provided without resorting to speculation, it should be so stated and (to comply with governing legal regulations) the opinion provider must explain why an opinion cannot be offered without resort to speculation.

2. 	The RO should ensure that all development sought is completed, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

